Citation Nr: 1745031	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-26 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left hip.

2. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right hip.

3. Entitlement to a total disability evaluation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1977 to April 1989.

These matters come before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in April 2017.  The transcript is of record.

Entitlement to total disability evaluation based on individual unemployability (TDIU) was denied in an October 2013 rating decision.  Although he filed a notice of disagreement with that decision, he did not perfect the appeal after being provided a statement of the case in October 2014.  Nevertheless, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran specifically raised the issue of TDIU at his April 2017 personal hearing.  Thus, in light of the Court's holding in Rice, and because his ratings have changed since the 2014 decision, the Board has considered the TDIU claim as part of his pending increased rating claims and has accordingly listed the raised TDIU claim as an issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination in October 2016.  In April 2017, the Veteran testified that his hip condition had worsened in the last six months.  He added that he was on a number of medications and that his range of motion was more limited without the medication.  In order to give the Veteran the fullest opportunity a remand is necessary for a reexamination, to include commentary on whether the Veteran's range of motion would be further limited if the Veteran was not taking his medication.

Further, as indicated, the Veteran raises a claim of entitlement to TDIU. Rice, 22 Vet. App. 447.   He testified that his multiple service connected orthopedic disabilities, to include his bilateral hip disabilities, and service connected depressive disorder combined to render him unemployable.  However, a remand is required prior to adjudication of the claim for a TDIU. The Veteran has not been provided adequate notice under the duty to notify requirements of the requirements to substantiate TDIU, nor has the AOJ addressed TDIU since 2014.  The severity of the Veteran's service-connected disabilities (the addition of new disabilities and increased ratings), his employment history, his education and training, and all other factors having a bearing on the matter must be developed and considered.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a notice letter to the Veteran concerning a claim for a TDIU. Additionally, ask him to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Schedule the Veteran for an appropriate VA examination by an appropriate medical professional to address the severity of the Veteran's hip disabilities.  The examiner must review the record and perform the appropriate diagnostic testing necessary to properly complete the requested examination.  If the examiner is unable to conduct the required testing he or she should explain why that is so.  After reviewing the claims folder and performing any appropriate testing, the examiner should opine on:

What effect, if any, does the Veteran's pain medication have on his range of motion and impairment of his bilateral hip joints?  If the Veteran's hip movement would be more limited without medication then opine on the range of motion and impairment that would exist without medication.  If an exact limitation cannot be stated with certainty, then provide the largest limitation that would be as least as likely as not to occur without medication.

A rationale for all requested opinions shall be provided.  If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.


3. After completion of the above, readjudicate the Veteran's claims.  Adjudicate the claim for TDIU.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time to respond.  Then return the claim to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




